Order entered April 19, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-18-01154-CR

                               DANIEL ROY PENA, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 3
                                  Dallas County, Texas
                           Trial Court Cause No. F17-59397-J

                                          ORDER
       Before the Court is appellant’s April 17, 2019 motion to supplement the record on appeal.

We GRANT appellant’s motion. We ORDER the Dallas County District Clerk to file, within

FOURTEEN DAYS of the date of this order, a supplemental clerk’s record containing (1) the

presentence investigation report; (2) the CATS evaluation; and (3) appellant’s March 18, 2019

amended designation of record.

                                                     /s/   CORY L. CARLYLE
                                                           JUSTICE